o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg eo2 genin-113939-18 number release date uil ------------------------ -------------------------------- ------------------------------------ ------------------------------- attention ------------------------ dear ---------------- this letter responds to your request for specific information regarding the taxation of specific settlement proceeds dated dated date we are unable to provide you with a ruling concerning the tax consequences of any specific activities except in accordance with the provisions of revproc_2018_1 2018_1_irb_1 updated annually we can provide you with the following general information which might be relevant this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2018_1 sec_2 2018_1_irb_9 date generally indian tribes are not taxable entities under the income_tax provisions of the internal_revenue_code revrul_94_16 citing rev_rul however as discussed below tribal members are subject_to federal_income_tax like other citizens of the united_states internal_revenue_code irc sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains and undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 citizens of the united_states generally are taxed on income unless the income is specifically excluded 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir aff’d sub nom 357_f3d_1108 10th cir exclusions from income are genin-113939-18 construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion 515_us_323 squire v capoeman indians are u s citizens subject_to the requirement to pay income taxes 351_us_1 squire an exemption of individual indians from the payment of tax must derive plainly from treaties agreements with the indian tribes concerned or an act of congress id revrul_67_284 discussed further infra squire addressed whether the gain from the sale of timber from restricted allotted land held in trust1 for a noncompetent indian2 under the general allotment act was subject_to federal_income_tax section of the general allotment act authorized the department of the interior doi to issue a patent in fee simple to any allottee competent of managing his own affairs squire pincite afterwards all restrictions on taxation of that allotted land are removed id the court concluded the language of section of the general allotment act reflected a congressional intent to subject an indian allotment to all taxes only after a patent in fee is issued to the allottee id pincite until then the restricted allotted land is not subject_to taxes id the court held income directly derived from restricted allotted land is not subject_to tax but reinvestment income income derived from investment of surplus income from land ie income on income is subject_to tax id at revrul_67_284 absent a provision in a treaty or statute to the contrary income directly derived by a member of an indian_tribe from unallotted indian tribal lands is subject_to federal_income_tax under revrul_67_284 the service will recognize the exempt status of income received by an enrolled member of an indian_tribe where each of the following tests is met the land in question is held in trust by the united_states government such land is restricted and allotted and is held for an individual noncompetent indian and not for a tribe the income is directly derived from the land allotted land is either trust land or restricted land but the two terms are functionally the same see u s v ramsey 271_us_467 u s v pelican 232_us_442 see also cohen’s handbook of federal indian law nell jessup newton ed allotment is a term of art in indian law describing either a parcel of land owned by the united_states in trust for an indian trust allotment or owned by an indian subject_to a restriction on alienation in the united_states or its officials restricted allotment in practice doi has treated the two forms of tenure restricted and trust identically for virtually all purposes footnotes with citations omitted a noncompetent indian is one who holds allotted lands only under a_trust patent and may not dispose_of his property without the approval of the secretary of doi 452_f2d_741 n 9th cir revrul_67_284 states the following are directly derived from the land rentals including crop rentals royalties proceeds from the sale of the natural_resources of the land income from the sale of crops grown upon the land and genin-113939-18 the statute treaty or other authority involved evinces congressional intent that the allotment be used as a means of protecting the indian until such time as he becomes competent and the authority in question contains language indicating clear congressional intent that the land until conveyed in fee simple to the allottee is not to be subject_to taxation revrul_67_284 if one or more of these five tests is not met and if the income is not otherwise exempt by law it is subject_to federal income_taxation indian tribal judgment funds use or distribution act the indian tribal judgment funds use or distribution act u s c judgment act concerns the distribution of certain judgment funds to indian tribes all use or distribution of funds appropriated in satisfaction of a judgment of the indian claims commission or the united_states court of federal claims in favor of any indian_tribe band group pueblo or community hereinafter referred to as ‘indian tribe’ together with any investment_income earned thereon after payment of attorney fees and litigation expenses shall be made pursuant to the provisions of the judgment act u s c sec_1401 none of the funds which are distributed per capita or held in trust pursuant to a plan approved under the provisions of the judgment act including all interest and investment_income accrued thereon while such funds are so held in trust are subject_to federal income taxes u s c see notice_2012_60 numerous notices supersede modify and supersede and update notice_2012_60 to add additional indian tribes the united_states has entered into settlement agreements regarding alleged mismanagement of monetary assets and natural_resources held in trust for the benefit of the tribes - eg notice per capita act doi is responsible for holding in trust certain funds received on behalf of federally recognized indian tribes tribal trust funds c f_r sec_115 doi deposits tribal trust funds into tribal trust accounts c f_r sec_115 prior to the enactment of the per capita act u s c sec_117a-117c doi had the sole authority to make per capita distributions out of tribal trust accounts the per capita act provided indian tribes the authority to make per capita distributions directly to members of the tribe out of the tribe’s tribal trust account u s c sec_117a per capita distributions of tribal trust funds made pursuant to u s c sec_117a are subject_to the provisions of of the judgment act u s c sec_117b a thus per capita distributions from tribal trust accounts are generally excluded from the gross_income of from the use of the land for grazing purposes and income from the sale_or_exchange of cattle or other livestock raised on the land tribal trust accounts consist of tribal trust funds not individual indian funds c f_r sec_115 genin-113939-18 the members of the tribe receiving these per capita distributions notice_2015_675 but see sec_3402 u s c c f_r pt cobell settlement and the claims resolution act of in a class action suit was filed alleging breach of fiduciary duties by doi managing individual indians class members’ individual indian money iim trust accounts 679_f3d_909 d c cir the bulk of the trust assets were proceeds of various transactions in land allotted to individual indians under the general allotment act id the parties agreed to settle the case congress enacted the claims resolution act of cra 124_stat_3064 date which authorized ratified and confirmed the cobell settlement cra sec_101 cra sec_101 provides amounts received pursuant to the cobell settlement are not included in income if the cra had not been enacted it is not clear the extent to which the amounts received under the cobell settlement would have been excluded from income this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2018_1 sec_2 2018_1_irb_9 date if you have any additional questions please contact our office at sincerely andrew f megosh jr senior tax law specialist off ice of the associate chief_counsel tax exempt and government entities exempt_organizations branch distributions from a tribal trust account constitute gross_income under sec_61 to the member of the tribe receiving the distributions if a tribal trust account is used to mischaracterize what would otherwise be taxable_income as nontaxable per capita distributions - eg mischaracterized compensation to tribal members for their services mischaracterized distributions of business profits or mischaracterized gaming revenues notice_2015_67 individual indian money iim accounts which are under the control and management of doi are accounts for trust funds held by doi that belong to a person who has an interest in trust assets c f_r sec_115 trust funds means money derived from the sale or use of trust lands restricted fee lands or trust resources and any other money that the secretary must accept into trust c f_r sec_115 trust assets mean trust lands natural_resources trust funds or other assets held by the federal government in trust for indian tribes and individual indians c f_r sec_115 iims are different and distinct from tribal trust accounts id
